office_of_chief_counsel internal_revenue_service memorandum number release date cc pa postf-140420-12 uilc date date to attorney cc lb_i f man attn ------------------------ from pamela w fuller senior technician reviewer procedure administration third party communication none date of communication not applicable subject overpayment interest on refund claims this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend x dollar_figurea dollar_figureb year year year issues ---------------------------------------------------- ---------------- ---------------- ------- ------- ------- whether overpayment interest is allowable on x’s refund claims for tax_year year and tax_year year and if so from what starting date postf-140420-12 conclusions overpayment interest is allowable from the date x became overpaid x became overpaid when x’s income_tax payments exceeded x’s liabilities for tax_year year this date is march year for tax_year year this date is march year facts background x timely filed income_tax returns for tax_year year and tax_year year on october year x filed amended returns for both tax_year year and tax_year year claiming refunds of income_tax in the amounts of dollar_figurea and dollar_figureb for tax years year and year respectively the income_tax payments giving rise to x’s overpayments are deemed paid on the statutory due dates of the year and year income_tax returns march year and march year respectively law and analysis sec_6611 provides in general that in the case a refund the period for which overpayment interest shall be allowed begins on the date of the overpayment giving rise to the refund x’s income_tax payments for tax years year and year are deemed paid as of the statutory due dates march year and march year respectively these payments caused x to become overpaid as of those dates because no exceptions to the general_rule of sec_6611 apply interest is allowable on x’s overpayments from march year and march year respectively this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call ---------------------- if you have any further questions
